Citation Nr: 1031849	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-31 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
claimed as secondary to service-connected left foot and left 
ankle disabilities.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of fracture, sesamoid first metacarpal phalangeal joint of the 
left foot.

3.  Entitlement to a rating in excess of 10 percent for left 
ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1969, 
from July 1979 to August 1979, and from January 1982 to May 1986.  
The Veteran also served as a member of the Army Reserve, to 
include several periods of active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2006 rating decision in which the RO denied the Veteran's 
claims for service connection for a left knee disability, as 
secondary to service-connected left foot and ankle disabilities, 
for a rating in excess of 10 percent for residuals of fracture, 
sesamoid first metacarpal phalangeal joint of the left foot, and 
for a rating in excess of 10 percent for left ankle disability.  
In March 2006, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in September 2006, and 
later that month, the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals).

As a final preliminary matter, the Board noted that, after the 
Veteran's claims were certified for appeal, the Board received 
service treatment records that were not previously associated 
with the claims file.  As the Veteran's claims on appeal include 
a claim for secondary service connection, and claims for 
increased ratings, these records are not found to be pertinent to 
the claims on appeal; hence, a remand for RO consideration of 
these records is unnecessary.  See 38 C.F.R. § 20. 1304(c) 
(2009).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  While the Veteran has complained of pain, weakness, and 
giving way of his left knee, there is no competent medical 
evidence that the Veteran currently has, or at any point 
pertinent to this claim has had, a left knee disability.

3.  Pertinent to the December 2005 claim for increase, the 
Veteran's service-connected residuals of fracture, sesamoid first 
metacarpal phalangeal joint of the left foot have been manifested 
by pain associated with posttraumatic arthritis, instability, 
weakness, and nonunion of the fibular sesamoid; these symptoms 
suggest overall moderately severe foot disability. 

4.  Pertinent to the December 2005 claim for increase, the 
Veteran's service-connected left ankle disability has been 
manifested by no more than moderate limitation of motion; there 
is no evidence of ankylosis or other significant impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability, claimed as secondary to service-connected left foot 
and left ankle disabilities, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 20 percent, but no higher, rating for residuals of 
fracture, sesamoid first metacarpal phalangeal joint of the left 
foot, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5283, 5284 
(2009). 

3.  The criteria for a rating in excess of 10 percent for a left 
ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45,4.71a, Diagnostic Code 5271 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating 
cases, a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a December 2005 pre-rating letter provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate each claim, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The March 2006 RO rating 
decision reflects the initial adjudication of the claims after 
issuance of the December 2005 letter.

Post rating, a March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the September SOC reflects readjudication of 
the claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of this latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The September 2006 SOC also set forth the pertinent rating 
criteria for evaluating disabilities of the foot and ankle (the 
form of which suffices, in part, for Dingess/Hartman).  While the 
claim was not readjudicated after the Veteran was provided the 
rating criteria, such adjudication was unnecessary.  He clearly 
had ample opportunity to submit additional evidence/argument 
after the criteria was provided and before the appeal was 
certified to the Board, but did not do so.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this notice. 

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the report of a January 2006 VA examination.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with these claims is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R.  § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R.    § 3.310.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the 
Board notes that, effective October 10, 2006, VA amended 38 
C.F.R. § 3.310 with regard to the requirements for establishing 
secondary service connection on an aggravation basis.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis 
for the denial as noted below, any further discussion of the 
amendment is unnecessary.]

The Veteran has complained of left knee pain and weakness, and he 
has asserted that this is related to his service-connected left 
foot and left ankle disabilities.  However, considering the 
pertinent evidence in light of the above-noted legal authority, 
the Board finds that service connection for claimed left knee 
disability, claimed as secondary to service-connected left foot 
and ankle disabilities, is not warranted.

On VA examination in January 2006, the Veteran denied left knee 
pain on several occasions during the course of the examination.  
The Veteran, instead, reported pain slightly up into his shin.  
Although the Veteran denied any left knee pain, the physician 
examined his left knee, and the examination was completely 
normal.  The Veteran was not diagnosed with any left knee 
disability.

VA treatment records through September 2006 are silent for any 
complaints of or treatment for left knee pain.

In his September 2006 substantive appeal, the Veteran asserted 
that he experienced pain, weakness, giving way, and some 
difficulty walking related to his left knee.

As indicated above, there is no medical indicia whatsoever, that 
the Veteran has, or at any point pertinent to this claim has had, 
a left knee disability.  Despite the Veteran's complaints, the 
competent evidence of record does not reflect such a diagnosis, 
and, in fact, the 2006 examination conducted in conjunction with 
this claim revealed no left knee problems or pain.  While that 
examination was conducted approximately four years ago, neither 
the Veteran nor his representative has since presented or 
identified any medical evidence reflecting a diagnosis of a left 
knee disability.  In short, there is no competent evidence to 
support the claim.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence does not establish that the Veteran has 
the disability for which service connection is sought, there can 
be no valid claim for service connection-on any basis.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim 
for service connection for a left knee disability, as secondary 
to service-connected left foot and ankle disabilities, must be 
denied, because the first essential criterion upon which to 
predicate a grant of service connection-evidence of a left knee 
disability-has not been met.

In addition to the medical evidence, the Board has considered the 
assertions of the Veteran and those advanced by the 
representative, on his behalf.  However, none of this evidence 
provides a basis for allowance of the claim.  While the Veteran 
is certainly competent to report his symptoms, the  Board points 
out that medical matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As laypersons without appropriate 
training and expertise, neither the Veteran nor his 
representative is competent to render a diagnosis of a current 
left knee disability (and, if current disability is shown, to 
provide a probative opinion as to etiology of any such 
disability).  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions to the 
Veteran's left knee pain (or, as to medical etiology) have no 
probative value. 

For all the foregoing reasons, the Board finds that the claim for 
service connection for left knee disability, as secondary to 
service-connected left foot and ankle disabilities, must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim for 
service connection, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).

B.  Increased Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).   Hence, the 
following analysis is undertaken with consideration that staged 
ratings may be warranted.

The Board notes, at the outset, that, when evaluating some 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Left Foot

Historically, the Veteran sustained a fracture of the left great 
toe during a period of ACDUTRA in 1979.  The RO granted the 
Veteran's claim for service connection for residuals of fracture, 
sesamoid first metacarpal phalangeal joint of the left foot in a 
December 1979 rating decision, assigning a noncompensable rating 
from August 5, 1979.  Pursuant to a claim for increase, in August 
1998, the RO increased the Veteran's rating to 10 percent, 
effective June 4, 1998.  In September 1999, the RO granted the 
Veteran's claim for service connection for a left ankle 
disability, as secondary to his left foot disability, and 
assigned a 10 percent rating, effective August 13, 1999.  The 
Veteran filed the current claim for increase in December 2005.

The Board notes that the rating for the Veteran's service-
connected residuals of fracture, sesamoid first metacarpal 
phalangeal joint of the left foot has been assigned under 
Diagnostic Codes 5010-5284.  Diagnostic Code 5010 is for 
arthritis due to trauma, which, as directed under Diagnostic Code 
5003, should be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint involved.  
As there is no specific diagnostic code for rating limited motion 
of the foot, the RO has rated the disability, by analogy, to 
residuals of foot injury-which may include limitation of 
motion-under Diagnostic Code 5284.  See 38 C.F.R. § 4.20. 

Under Diagnostic Code 5284, moderate foot disability warrants a 
10 percent rating.  A 20 percent rating is assigned for 
moderately severe foot disability, and a 30 percent rating is 
assigned for severe foot disability.  A 40 percent rating 
requires actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

Words such as "moderate" and "severe" are not defined in VA's 
Rating Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.

As discussed in more detail below, the Veteran has also been 
diagnosed with a nonunion of the fibular sesamoid.  Malunion or 
nonunion of tarsal, or metatarsal bones, rated under Diagnostic 
Code 5283, warrants a 10 percent rating for moderate foot 
disability, a 20 percent rating for moderately severe disability, 
a 30 percent rating for severe foot disability, and a 40 percent 
rating for actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.

Considering the pertinent evidence in light of the applicable 
criteria, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for a 20 percent, but no 
higher, rating for the Veteran's service-connected residuals of 
fracture, sesamoid first metacarpal phalangeal joint of the left 
foot, are met.  

On January 2006 VA examination, the Veteran complained of daily, 
constant pain in the left foot.  He also complained of fatigue of 
the left foot.  The Veteran reported that his left foot affected 
his ability to stand and walk.  He denied specific flare-ups, and 
did not use any assistive devices for ambulation.

On physical examination, the Veteran had onychomycosis, as well 
as several corns and calluses of the foot.  When palpating and 
ranging the foot, the Veteran had some restricted motion, painful 
motion, tenderness over the sesamoid bone, and abnormal weight 
bearing.  He also experienced some weakness and instability on 
examination.  The Achilles tendon was nontender to manipulation 
and palpation.  X-rays taken in conjunction with the examination 
revealed mild degenerative joint disease in the metatarsal 
region.  The Veteran was diagnosed with mild degenerative joint 
disease of the left foot.

A January 2006 orthopedic clinic note reflects that the Veteran 
developed a nonunion due to his fibular sesamoid fracture.  The 
Veteran had pain in the forefoot plantarly, as well as in the 
Achilles tendon.  The Veteran was on his feet a fair amount 
during the day, and he liked to hike trails.  On physical 
examination, the Veteran was in no acute distress.  The Veteran 
had an antalgic gait favoring his left lower extremity.  The 
Veteran had some tenderness over the anterior tibiofibular 
ligaments distally and over the lateral ligamentous complex.  The 
Veteran also had some tenderness over the plantar aspect of the 
metatarsal heads, as well as in the fourth webspace.  There was 
no focal edema, erythma, or induration.  The Veteran had a nice 
medial arch.  X-rays revealed a small avulsion fracture about the 
medial aspect of his hallux metatarsophalangeal joint with a 
nonunion at the fibular sesamoid.  He had an osteophyte about the 
talar neck dorsally.  The tibiotalar jointed appeared preserved.

On March 2006 podiatry consultation, objective findings included 
pain on palpation of the left tibial sesamoid.  Normal subtalar 
joint motion with pain with supreme supination was found.  X-rays 
revealed degenerative joint disease in the tibial-talo joint, and 
a partially atrophied tibial sesamoid.  The Veteran was diagnosed 
with chronic tibial sesamoiditis.

The aforementioned medical evidence reflects that the Veteran has 
had pain, weakness, and instability, all due to his residuals of 
fracture, sesamoid first metacarpal phalangeal joint of the left 
foot.  In addition, he has had difficulty with walking and 
abnormal weight bearing as a result of his left foot disability.  
X-rays taken in January 2006 revealed that the Veteran had a 
nonunion of his fibular sesamoid that was causing him significant 
pain.  Given the objective findings of pain, weakness, and 
instability with respect to the Veteran's residuals of fracture, 
sesamoid first metacarpal phalangeal joint of the left foot, and 
affording the Veteran the benefit of the doubt, the Board finds 
that a rating of 20 percent rating for overall moderately severe 
disability under Diagnostic Code 5284, is warranted.

The Board recognizes that the VA examiner diagnosed the Veteran 
with mild degenerative joint disease of the left foot.  However, 
the Board finds that a finding of mild arthritis in the left foot 
does not discount the Veteran's overall moderately severe 
symptomatology (manifested by pain, weakness, and instability) 
related to his arthritis and nonunion of the fibular sesamoid, 
which are both residuals of his in-service fracture.  The 
Veteran's overall symptomatology picture reflects moderately 
severe findings.

However, the Board finds that a rating in excess of 20 percent is 
not warranted, even when functional loss due to pain under 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca factors are considered.  As 
indicated above, the Board's assignment of a 20 percent rating is 
based, in part, on pain, weakness, and instability; as these 
factors have already been considered, it provides no basis, 
without more, for assignment of a higher rating.  Moreover, while 
objective testing has reflected abnormal weight bearing, and the 
Veteran has complained of difficulty standing and walking, the 
Board finds that that the Veteran does not have any evidence of 
significant functional impairment due to his left foot 
disability.  Notably, in January 2006, the Veteran stated that he 
was very active and enjoyed hiking.  In addition, he reported 
that he did not experience any flare-ups attributed to his left 
foot disability.

In short, while the Veteran's pain, instability, and weakness 
adversely affects the left foot function, these symptoms have 
been taken into consideration in assigning the next higher, 30 
percent rating, and not shown to be so disabling as to result in 
the severe foot impairment required for the next higher 30 
percent rating.  Moreover, there is no other evidence to support 
a finding that the Veteran has actually or effectively lost the 
use of his foot.

The record also presents no basis for evaluation of the 
disability under any other provision of VA's rating schedule 
providing for a rating greater than 20 percent during the period 
under consideration.  As the Veteran's disability has not been 
shown to involve flat feet or claw foot, evaluation of the 
disability under Diagnostic Code 5276 or 5278 is not appropriate.  
See 38 C.F.R. § 4.71a.  Although the Veteran has been diagnosed 
with nonunion of the fibial sesamoid (rated under Diagnostic Code 
5283), like Diagnostic Code 5284, a 20 percent rating is 
assignable for moderately severe disability.  

The Board points out that, because the Veteran's primary 
complaints have been chronic pain, weakness, and instability, 
there is no basis for assignment of separate ratings simply 
because the service-connected disability comprises various 
diagnoses, as noted above.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not constitute 
the same disability or same manifestation under 38 C.F.R. § 
4.14). The Veteran's residuals of fracture, sesamoid first 
metacarpal phalangeal joint of the left foot, also have not been 
shown to involve any factor(s) that would warrant rating the 
disability under any other provision(s) of VA's rating schedule.  

Given the nature of the Veteran's residuals of fracture, sesamoid 
first metacarpal phalangeal joint of the left foot, and resulting 
functional impairment, the Board finds that a 20 percent, but no 
higher, rating is warranted.  The Board has applied the benefit-
of-the-doubt in reaching the decision to award the 20 percent 
rating, but finds that the preponderance of the evidence is 
against assignment of any higher rating.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

2.  Left Ankle

The 10 percent rating for the Veteran's service-connected left 
ankle disability has been assigned under Diagnostic Code 5271, 
for rating limited motion of the ankle.  See 38 C.F.R. § 4.71a.  
Under that diagnostic code, ankle disability with moderate 
limitation of motion warrants a 10 percent rating.  A 20 percent 
rating is assigned for ankle disability with marked limitation of 
motion.  Id., Diagnostic Code 5271.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and 
plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II.

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that a rating in excess of 10 percent 
for the Veteran's service-connected left ankle disability has not 
been warranted for any time pertinent to the December 2005 claim 
for increase. 

On January 2006 VA examination, the Veteran complained of daily, 
constant pain in the lateral aspect of his left ankle.  The 
Veteran also described some left ankle stiffness, swelling, heat, 
redness, instability, and locking.  He reported this his left 
ankle affected his ability to stand and walk.  The Veteran did 
not use any assistive devices for ambulation, but he used an 
ankle brace at times for support.  Specific flare-ups were 
denied.

On physical examination, range of motion testing revealed 
dorsiflexion to five degrees and plantar flexion to 45 degrees, 
each with end-of-range pain noted.  After repetitively ranging 
the Veteran's left ankle, the degrees of motion were unchanged, 
and he continued to have end-of-range pain.  Therefore, the range 
of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
Veteran had a small left ankle effusion with mild warmth 
laterally.  The lateral malleolus was slightly tender to 
palpation.  The Veteran also had some mild crepitus in the left 
ankle.  Otherwise, the ankle appeared to be very stable, although 
there was some hyperpronation.  The Veteran was very tender over 
his anterior talofibular ligament in his left ankle.  The 
examining physician diagnosed the Veteran with mild degenerative 
joint disease of the left ankle.

A January 2006 orthopedic note reflects that the Veteran 
complained of instability in his left ankle.  He had a history of 
frequent left ankle sprains.  The Veteran had an antalgic gait 
favoring his left lower extremity.  The Veteran had excessive 
laxity about the ankle joint, but this was nearly symmetric to 
the contralateral extremity.  The Veteran had 2B anterior drawer 
at the ankle joint.  He had a small effusion.  There was 
tenderness to palpation about the lateral ligamentous complex.  
The Veteran had excessive motion with varus stress.  His range of 
motion was near full except dorsiflexion of his ankle.  X-rays 
revealed old ossifications about the medial and lateral aspects 
of the ankle joint.

On September 2006 orthopedic consult, the Veteran complained of 
pain in his ankle joint.  The Veteran had a normal hindfoot 
alignment standing with a good arch.  Laxity was positive to 
inversion but remained symmetrical.  Anterior drawer sign was 
positive but also remained symmetrical.  Achilles tendon was non-
tender.  The Veteran had a positive sensory examination to light 
touch, as well as normal strength.  The ankle joint was tender to 
palpation, and it was worse with dorsiflexion.  An MRI revealed 
tibiotalar degenerative joint disease with edema in talus 
medially and laterally.

Based on the foregoing, the Board finds that, pertinent to the 
December 2005 claim for increase, the Veteran's left ankle 
limitation of motion was no greater than moderate, overall; as 
such, a higher rating under Diagnostic Code 5271 is not 
warranted.  In this regard, range of motion testing conducted 
during the January 2006 VA examination revealed that the Veteran 
lacked 15 degrees of dorsiflexion, and had no loss of plantar 
flexion, including after repetitive testing.  As such, the Board 
finds that marked limitation of ankle motion has not been shown.

The Board also has considered the Veteran's functional impairment 
due to pain and other factors during the period in question.  
Although the Veteran noted, during his January 2006 VA 
examination, that he had difficulty standing and walking, he also 
reported to his treating physician two weeks later, that he was 
very active and enjoyed hiking.  While the record clearly 
reflects that the Veteran suffers from pain, lateral instability, 
and some weakness of the left ankle, the Board finds that the 
medical and lay evidence during the period in question simply 
does not reflect greater than overall moderate functional loss 
due to this symptomatology.  As such, the Board finds that the 
DeLuca factors (noted above) provide no basis for assignment of a 
rating in excess of 10 percent during the period in question.  

Additionally, the Board has considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's left 
ankle disability.  While ratings in excess of 10 percent are 
available for ankylosis of the ankle, ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing position, 
malunion of the os calcis or astragalus with marked deformity, or 
astragelectomy, the diagnostic codes evaluating these conditions 
are simply not applicable to the Veteran's service-connected left 
ankle disability during this period.  It is neither contended nor 
shown that the Veteran's service-connected left ankle disability 
involves any of the aforementioned conditions.  As such, 
evaluation of the disability under, Diagnostic Codes 5270, 5272, 
5273, or 5274, respectively, is not warranted.  

The disability also has not been shown to involve any other 
factor(s) that would warrant evaluating the disability under any 
other provision(s) of VA's rating schedule.  As to this point, 
the Board emphasizes that the noted findings of degenerative 
joint disease would not result in any higher or different rating 
since, as indicated, arthritis is rated on the basis of 
limitation of motion pursuant of the affected part-here, under 
Diagnostic Code 5271, the diagnostic code under which his current 
rating has been assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's left ankle disability, 
pursuant to Hart, and that the claim for a higher rating must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-
56.




ORDER

Service connection for a left knee disability, claimed as 
secondary to service-connected left foot and left ankle 
disabilities, is denied.

A 20 percent rating for residuals of fracture, sesamoid first 
metacarpal phalangeal joint of the left foot, is granted, subject 
to the legal authority governing the payment of VA compensation.

A rating in excess of 10 percent for left ankle disability is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


